DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2021 has been entered.
 
Allowable Subject Matter
2.	Claims 1, 3-6, 8-12, and 21-30 (renumbered as claims 1-20) are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 

Claims 1, 3-6, 8-12, and 21-30 are allowed.  The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 7-9) filed on 15 June 2021.    
In addition to Applicant’s remarks filed on 15 June 2021, Kubota does not anticipate or render obvious the uniquely distinct features of “determine a rate of beam failures over time; determine that the rate of beam failures over time exceeds a threshold; in response to the determination that the rate of beam failures over time exceeds the threshold, determine to request further on-demand system information;” as recited in claim 1, “detect ongoing global navigational satellite system (GNSS) activity on the UE; determine, in response to the detection of the ongoing GNSS activity on the UE, that additional system information is beneficial, wherein the additional system information is relevant to determining location using GNSS in the ongoing GNSS activity;”  as recited in claim 6, and “determining, in response to a detection of global navigational satellite system (GNSS) activity pending on the UE, that additional system information is beneficial to the GNSS activity pending on the UE, wherein the additional system information is relevant to determining location using GNSS;” as recited in claim 24, over any of the prior art of record, alone or in combination.  Claims 3-5 depend on claim 1, claims 8-12 and 21-23 depend on claim 6, and claims 25-30 depend on claim 24, and each is therefore also allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645